State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522446
________________________________

In the Matter of JAMES CHAO,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
TIMOTHY HOLLINGSHEAD, as
   Correction Lieutenant at
   Sullivan Correctional
   Facility, et al.,
                    Respondents.
________________________________


Calendar Date:   June 6, 2016

Before:   Peters, P.J., Garry, Lynch, Devine and Aarons, JJ.

                             __________


     James Chao, Fallsburg, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Sullivan County)
to review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
Although petitioner seeks to be restored to the status he enjoyed
prior to the disciplinary determination, including reinstatement
                              -2-                  522446

to his prison job and back pay, "inmates have no constitutional
or statutory right to their prior housing or programming status"
(Matter of Hamilton v Bezio, 93 AD3d 1049, 1050 [2012]; see
Matter of Folk v Annucci, 122 AD3d 977, 978 [2014]). Given that
petitioner has received all of the relief to which he is
entitled, the petition must be dismissed as moot (see Matter of
Hill v Annucci, 136 AD3d 1081, 1082 [2016]; Matter of Folk v
Annucci, 122 AD3d at 978).

     Peters, P.J., Garry, Lynch, Devine and Aarons, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court